[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-16432         ELEVENTH CIRCUIT
                                                    AUGUST 18, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D. C. Docket No. 08-00315-CR-31-4

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

TYRONE VINCENT GLOVER,
a.k.a. Ty,
a.k.a. Zoo,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                             (August 18, 2010)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Stephen H. Harris, appointed counsel for Tyrone Vincent Glover, has filed a

motion to withdraw from further representation, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Glover’s

conviction and sentence are AFFIRMED.




                                         2